Title: To Benjamin Franklin from Anthony Armbruster, 13 June 1763
From: Armbruster, Anthony
To: Franklin, Benjamin


Honour’d Sir.
Philadelphia June 13th. 1763
It is the greatest necessity that urges me to give You this trouble; as I have not been favoured with an answer of the first, sent by Mrs. Franklin, made me think it is unwarranted, but flatter myself You’l excuse both.
As you are on a Journey and not expected to be back for some Weeks, and as the circumstance will not allow to wait till then, and am at the loss how to get relief: I should take as an inestimable Favour, if you would send orders to procure me the sum you gave me some hopes of, before the commencing of [your] Journey.
I do assure you the distress is very great and if you do not rescue me, I shall be a great sufferer in my business: but I expect your generous disposition will prevent it. This inestimable favour shall during my life be acknowledged from Honoured Sir Your very humble and Obedient Servant
Anthony Armbruster
 Addressed: To / Benjamin Franklin Esqr. / General Postmaster of North-America / In / Boston
